[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              OCT 7, 2010
                            No. 08-14498                      JOHN LEY
                        Non-Argument Calendar                   CLERK
                      ________________________

               D. C. Docket No. 08-00035-CR-7-CLS-PWG

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

WILLIE TERRELL WILLS,
a.k.a. Head,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (October 7, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
      Willie Terrell Wills appeals his 120-month total sentence for two counts of

distribution of cocaine base, and one count of possession of a firearm by a

convicted felon. Wills argues on appeal that the district court relied on

impermissible factors in determining his sentences. Specifically, Wills challenges

the district court’s consideration of the facts that he was never married but fathered

three children, and contested the paternity of two of his children when the mother

sought child support as evidence of Wills’s character. Wills raised no objection

regarding this matter in the district court.

      We have not previously addressed whether a district court’s consideration of

out-of-wedlock children, or paternity challenges by a defendant, are impermissible

sentencing factors under 18 U.S.C. §§ 3661 and 3553(a). Assuming that Wills’s

claim of error is correct, however, he has not demonstrated plain error here because

the district court also relied on Wills’s extensive criminal history. The court stated

that Wills’s extensive criminal history reflected “a blatant disregard for the law

over a relatively short period of years,” noting a series of Wills’s drug arrests, most

of which were committed while Wills was out on bond awaiting adjudication for a

prior charged offense. The district court also noted that Wills was on probation for

five separate convictions at the time he committed the offense of conviction for

which he was being sentenced. Finally, the district court considered that, with



                                               2
respect to the offense of conviction, Wills led police on a high-speed chase in a

residential area where pedestrians were present, and, in fact, caused a head-on

collision between his vehicle and one driven by an innocent third party.

      The court stated that the above uncontested facts were sentencing factors he

could take into account under § 3553(a) because they were historical facts that

revealed a great deal about Wills’s attitude towards the law, personal

accountability, and responsibility for his actions, as well as the seriousness of this

offense and that the sentence took into account deterrence to criminal conduct by

Wills and protecting the public from further crimes by Wills. Wills has not

demonstrated any reasonable chance that he would have been sentenced differently

had the district court not considered the allegedly impermissible paternity issues.

      AFFIRMED.




                                           3